 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ19-521-MAT

10          v.                                             DETENTION ORDER

11   DAVID HERNANDEZ-ESTRADA,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Possession of Child Pornography, 18 U.S.C. §§ 2252(a)(4)(B) and (b)(2).

16   Date of Detention Hearing: November 6, 2019
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the reasons for detention hereafter set forth, finds:
18
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
19
            1.      This case involves a crime of violence as defined in 18 U.S.C. § 3156.
20
            2.      Upon advice of counsel, Defendant declined to be interviewed by Pretrial
21
                    Services. Therefore, there is limited information available about him.
22
            3.      Defendant is a risk of flight as he does not have any ties to the community.
23
            4.      The nature of the charge in this case raises serious concerns regarding the safety



     DETENTION ORDER - 1
 1               of the community.

 2         5.    Defendant does not contest detention at this time but reserves the right to request

 3               that it be reopened if there is a change in circumstances or new information.

 4         6.    There does not appear to be any condition or combination of conditions that will

 5               reasonably assure the defendant’s appearance at future court hearings while

 6               addressing the danger to other persons or the community.

 7         IT IS THEREFORE ORDERED:

 8         (1)   Defendant shall be detained pending trial, and committed to the custody of the

 9               Attorney General for confinement in a correction facility separate, to the extent

10               practicable, from persons awaiting or serving sentences or being held in custody

11               pending appeal;

12         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

13               counsel;

14         (3)   On order of a court of the United States or on request of an attorney for the

15               government, the person in charge of the corrections facility in which Defendant is

16               confined shall deliver the Defendant to a United States Marshal for the purpose of

17               an appearance in connection with a court proceeding; and

18         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

19               counsel for the Defendant, to the United States Marshal, and to the United States

20               Pretrial Services Officer.

21         DATED this 6th day of November, 2019.


                                                       A
22

23                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge



     DETENTION ORDER - 2
